Citation Nr: 9924177	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine with post operative residuals 
of a cervical diskectomy and fusion, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Linda Burkett O'Hern, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to October 
1977 and May 1979 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The Board finds that further development is necessary in this 
case.  In this regard, contrary to 38 C.F.R. § 19.29(b) 
(1998), the RO did not inform the veteran of 38 C.F.R. §§ 
4.40 and 4.45 (1998) with respect to matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups in the May 
1998 statement of the case.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In addition, the RO apparently misinterpreted the May 1997 VA 
examination report with respect to objective evidence of 
pain.  For example, the VA examiner noted pain on motion with 
respect to the veteran's lumbar spine disorder.  In its July 
1997 decision, however, the RO noted that there was no 
objective evidence of pain on motion with respect to the 
lumbar spine.  

Furthermore, the RO failed to consider the additional medical 
evidence, to include private medical examination reports and 
Social Security Administration (SSA) records, that was 
submitted after the May 1998 statement of the case was 
issued.  There is no evidence in the record that the 
appellant waived RO consideration of this evidence.  
Accordingly, the RO must issue the appellant a supplemental 
statement of the case, which includes consideration of the 
evidence submitted after May 1998, and a summary of all 
applicable laws and regulations.  

Development is also warranted in light of the February 1999 
testimony and the recently submitted evidence showing that, 
since the most recent VA examination in May 1997, the veteran 
has continued to receive treatment for his low back and 
cervical spine.  As the latest VA examination report is over 
two years old, further development is in order.

Finally, in May and June 1998, the appellant filed notices of 
disagreement with respect to the RO's May 1998 decision 
denying service connection for gastrointestinal, sleep, right 
ankle, and hip disorders, and to reopen a claim for service 
connection for a right shoulder disorder.  In October 1998, 
the veteran filed a notice of disagreement with respect to 
the RO's September 1998 initial assignment of a 10 percent 
disability rating for dysthymia.  The veteran, however, has 
yet to be issued a statement of the case concerning these 
issues.  Therefore, in accordance with Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995), and Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996), this matter is returned to the RO for 
appropriate action.  Thereafter, the case should be returned 
to the Board only if the claim is perfected with a timely 
substantive appeal, see In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997).

Hence, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since May 1997 for 
his low back and cervical spine 
disorders.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
which have not been previously secured.  
This development should include securing 
records from Drs. Altshuler, Hisey, and 
Moore. 

2.  The RO should obtain from the SSA all 
medical records pertinent to his claim 
for SSA disability benefits, to include a 
report detailing his current eligibility 
for SSA disability benefits.  

3.  The RO should arrange for the veteran 
to be examined by an orthopedist and a 
neurologist to determine the nature and 
severity of his low back and cervical 
spine disorders.  All necessary tests and 
studies including X-ray and range of 
motion studies must be conducted.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any portion 
of the arc of motion which is painful 
should be so designated.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examination reports 
should be typed.

The examiners should elicit from the 
veteran an account how low back and 
cervical spine disorders affect his daily 
activities and employability.  The 
reports must include a detailed 
description of these disabilities, and 
the effects of the disabilities on the 
veteran's ordinary activity.  The 
examiners should take into account all 
functional impairments, including pain on 
use, incoordination, weakness, 
fatigability, and abnormal movements, 
etc.  The examiners must comment on the 
extent to which these disorders result in 
symptoms of muscle pain, activity limited 
by fatigue, or inability to move the 
joint through a portion of its range.  An 
opinion should also be provided as to the 
degree to which each disorder interferes 
with the appellant's ability to work.  

If the veteran describes flare-ups of 
pain, the examiners must offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiners are unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the issues on 
appeal.  The readjudication of the claims 
must be within the analytical framework 
provided by the Court in DeLuca. 

6.  If the claims are not granted, then 
he and his representative should be 
issued a supplemental statement of the 
case, informing them of all appropriate 
laws and regulations, as well as the 
Court's decision in DeLuca, with 
application of 38 C.F.R. §§ 4.40 and 
4.45.  They should then be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  The veteran is 
hereby notified that he must perfect an 
appeal with respect to any new issue 
adjudicated by the RO that is not before 
the Board at this time if he wishes to 
have that issue reviewed at the appellate 
level.  

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

